DETAILED ACTION
Restriction/Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-17, drawn to a face mask having a specific structure, classified in A62B 23/025.
II. Claim 18-25, drawn to an air monitoring system for tracking air quality, classified in G01N 33/0063.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related a face mask. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed I is directed to how to make a face mask having specific structure, while II is directed to a face mask having sensors to measure air quality; therefor I and II have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ryan De Vries on 4/212/2021 a provisional election was made without traverse to prosecute the invention of I, claim 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 18-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 


Status of the claims
	Claims 1-17 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20160213957) in view of Patterson (US 20090065006).
Regarding claim 1, Xu disclosed a breathing mask, comprising
a face seal for providing an airtight flexible seal around the nose and mouth of a user; 
[0022] The sealing pad 50 is used to cover a mask user's mouth and nose. A rear periphery of the sealing pad 50 has a contour matching a facial surface and includes a groove 51 in which the insert edge 41 of the inner cover 40 is engaged. A plurality of convex portions 52 is provided in the groove 51 and coupled with the slots 42 in the insert edge 41, so that the sealing pad 50 securely joins the inner cover 40. Preferably, the sealing pad 50 is made of non-toxic odourless silicone which features good absorbability, stable chemical properties, water/solvent insoluble, good mechanical properties, less deformation or degradation, good airtightness, and comfort for a mask user. {The sealing pad 50 thus a face seal}
a support sealably attached to the face seal, wherein the support has an open area that allows for passage of incoming air and outlet valves for expelling exhaled air; 
[0021] The inner cover 40 is engaged with and mounted behind the inner lining 30. A laminar insert edge 41 is formed around a rear periphery of the inner cover 40 and includes a plurality of slots 42 therein. An air intake 43 is opened in the inner cover 40 and opposite to the vent hole 32 of the inner lining 30 (see FIG. 6). At a lower portion of the inner cover 40 are designed an air outlet 44 and a one-way valve 45. The air outlet 44 is opposite to the recess 33 of the inner lining 30 with the valve 45 mounted outside the air outlet 44, allowing ambient air not to be introduced into the inner cover 40 through the air outlet 44 but gas in the inner cover 40 to be dissipated with the valve 45 opened outwards. {the inner cover 40 thus a support}
Xu did not disclose a front shell for removably attaching to the support, 
Referring to Fig. 2, Patterson teaches a face mask wherein [0019] The base member 135, the rotating member 137 and the cover 139 are secured via an attachment member 140. While the attachment member 140 in this exemplary embodiment is depicted as a screw, various other types of attachment member such as a pin, a snap-lock fastener or the like can be used.
[0022] The vapor filter 131 and/or particulate filter 133 can be removably attached to cover 139.
Xu and Patterson are considered to be analogous art because they pertain to a face mask. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a front shell for removably attaching to the support for Xu’s mask in order to allow the filter to be changed.
wherein the front shell has inlet holes for allowing the incoming air to pass through the open area of the support; and 
The shell body 10 includes a plurality of through-holes 11 in a lower portion thereof. The through-holes 11 are opposite to the mouse and nose of a mask user on whom the breathing mask is covered. {The shell body 10 thus a front shell}
[0020] The inner lining 30 corresponding to the contour of the shell body 10 is engaged on a rear side of the shell body 10. The filtering piece 20 is installed between the shell body 10 and the inner lining 30 on which there is a plurality of protuberances 31 resisting the filtering piece 20 for no shift of the filtering piece 20. A vent hole 32 is formed in the inner lining 30 and in communication with the through-holes 11 of the shell body 10.
a filter for filtering particulate elements from air, wherein the filter is configured to be housed between the front shell and the support, and the face seal provides a direct connection between the filter and the user.
[0019] The filtering piece 20 is installed inside the shell body 10 and has an area corresponding to the through-holes 11. The filtering piece 20 is used in sterilizing air introduced from the through-holes 11. In the embodiment, the filtering piece 20 includes a surface layer 21, an intermediate layer 22, and a back layer 23. The surface layer 21 is a polypropylene nano-zinc non-woven fabric layer which is effective in dust filtration, airborne particle filtration, bacteriostasis, sterilization, anti-virus infection, water repellency, and anti-moisture permeability. The intermediate layer 22 is a high-density meltblown non-woven fabric layer which is capable of filtering bacteria, isolating haze, and preventing cross infection. The back layer 23 is a hydrophilic ultra-fine composite fabric layer which contributes to absorption of exhaled breath and features dry but non-sticky feeling while contacting skins. {The filtering piece 20 thus a filter}

	Regarding claim 4, Xu did not disclose wherein the front shell includes a pair of shell attachment members located at a sides of the front shell, and wherein the support includes a pair of inner attachment members that removably connect to the shell attachment members.
Referring to Fig. 2, Patterson teaches a face mask wherein [0019] The base member 135, the rotating member 137 and the cover 139 are secured via an attachment member 140. While the attachment member 140 in this exemplary embodiment is depicted as a screw, various other types of attachment member such as a pin, a snap-lock fastener or the like can be used. {a snap-lock fastener thus a pair of attachment members}
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the front shell includes a pair of shell attachment members located at a sides of the front shell, and wherein the support includes a pair of inner attachment members that removably connect to the shell attachment members for Xu’s mask as an alternative embodiment so long as it can effectively secure the shell to the support.
Regarding claim 7, the claim is interpreted and rejected as claim 1. {see “the sealing pad 50 is made of non-toxic odourless silicone” of [0022]}
Regarding claim 8, referring to Fig. 6, which shows the face seal 50 seals the filter 20 between the support 40 and front shell 10. 
Regarding claim 9, referring to Fig. 1 which shows the filter 20 is flat, and Fig. 6 which show the filter being curved in a three dimensional form.


Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20160213957) in view of Patterson (US 20090065006), in view of Magidson (US 6047698).
Regarding claim 3, Xu did not disclose wherein the framework comprises a central longitudinal frame member and at least two transverse frame members.
Referring to Fig. 2, Magidson teaches a face mask wherein (3) In FIG. 2 it can be seen that the exhalation valve 14 is formed of two half members 16 and 18 sandwiching a flat flexible flap 20. The flap member 20 when positioned within the valve section 18 would lie on top of a valve seat 22. As shown the valve seat 22 is all in the same flat plane and has no complex curvature. The valve member 16 includes an off center arm 24 which cooperates with a shelf portion 26, located within the valve seat 22, to lock the flexible flap 20 off center in position within the valve 14 when the two half members 16 and 18 are closed, as shown by arrow 28, around a hinge portion 30. (col. 2, line 10-20) {i.e. a shelf portion 26 has a longitudinal frame member and transverse frame member}
Xu and Magidson are considered to be analogous art because they pertain to a face mask. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the framework comprises a central longitudinal frame member and at least two transverse frame members for Xu’s mask as an alternative embodiment so long as it can effectively provide support to the all structure. 
Regarding claim 13, Xu did not disclose wherein the front shell includes a number of stand-offs on an inside surface of the front shell adjacent to the inlet holes, for holding the filter off of the inner surface of the front shell.
an off center arm 24 which cooperates with a shelf portion 26, located within the valve seat 22, to lock the flexible flap 20 off center in position within the valve 14 when the two half members 16 and 18 are closed, as shown by arrow 28, around a hinge portion 30. (col. 2, line 10-20) {an off center arm 24 thus a stand-off}
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the front shell includes a number of stand-offs on an inside surface of the front shell adjacent to the inlet holes, for holding the filter off of the inner surface of the front shell for Xu’s mask as an alternative embodiment in order to hold the filter in place.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20160213957) in view of Patterson (US 20090065006), in view of Gelinas (US 20030029454).
Regarding claim 12, Xu did not disclose wherein the front shell includes filter registration members located on an inside surface of the front shell for aligning the filter within the face mask.
Referring to Fig. 7, Gelinas teaches a face mask wherein [0025] Filter 12 also comprises a generally circular recess 20 formed on apex portion 14.

an annular band 58 that extends inwardly therefrom. {an annular band 58 thus filter registration members}
{That is the circular recess 20 would align with the annular band.}
Xu and Gelinas are considered to be analogous art because they pertain to a face mask. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the front shell includes filter registration members located on an inside surface of the front shell for aligning the filter within the face mask for Xu’s mask in order to align the filter properly when installed.


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20160213957) in view of Patterson (US 20090065006), in view of Bangera (US 20130104733).
Regarding claim 14, Xu did not explicitly disclose further comprising a head strap attached to the front shell or the support for holding the face mask to a user's face.
Bangera teaches a face mask wherein [0020] Straps 108 are shown in the illustrated embodiment as being attached to the mask body 104 for carrying the wearable air-treatment mask 102 and securing the mask body 104 on the user's head. However, other types of face-securing members may be employed besides the straps 108 shown in FIG. 1.
Xu and Bangera are considered to be analogous art because they pertain to a face mask. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a head strap attached to the front shell or the 
Regarding claim 15, Xu did not disclose further comprising a pollution sensor mounted to the head strap for monitoring the amount of particulate in the air.
Bangera teaches further [0021] The air-treatment mask system 100 further includes at least one pollutant sensor 110 exposed to the ambient air and configured to sense at least one air pollutant in the ambient air and output one or more signals 112 encoding the pollutant data responsive to sensing the air pollution. For example, the at least one air pollutant to be sensed may include at least one of one or more types of airborne particles (e.g., dust, pollen, or aerosols), or one or more types of chemical pollutants. The one or more types of chemical pollutants may include, for example, at least one of ozone (O.sub.3), nitrogen oxide (NO.sub.x), sulfur oxide (SO.sub.2), carbon monoxide (CO), or one or more types of pathogens.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a pollution sensor mounted to the head strap for monitoring the amount of particulate in the air for Xu’s mask in order to provide information about air quality. 
Regarding claim 16, Xu did not disclose wherein the head strap includes a communication system for communicating with the pollution sensor and a user communication device.
Bangera teaches further [0055] In an embodiment, a data transmitter 812 is provided that is operably coupled to the control electrical circuitry 804. The data transmitter 812 is coupled to the control electrical circuitry 804 to receive information related to the pollutant data encoded in the one or more signals 808 therefrom or information related to the wearable air-treatment mask 
[0056] The data transmitter 812 may transmit the one or more transmitted data signals 814 to another device, such as at least one of a personal computer 816, a portable device 818 (e.g., a cell phone) of another person 820, or to another wearable air-treatment mask 822 that is configured the same or similarly to the wearable air-treatment mask 802 or any of the disclosed air-treatment mask systems. 
[0062] In an embodiment, the method 900 may further include an act of transmitting one or more data signals encoding information related to the sensed at least one air pollutant or operational characteristics of the wearable air-treatment mask. For example, the one or more data signals may be transmitted to a third party or another device such as another air-treatment mask system.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the head strap includes a communication system for communicating with the pollution sensor and a user communication device for Xu’s mask in order to provide information about air quality to a remote user (such as a doctor).





Allowable Subject Matter
Claims 5-6, 10-11, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/HONGMIN FAN/
Primary Examiner, Art Unit 2685